Per Curiam:
It is undoubted that the notes in question were given in consideration of a sale to the makers of a right to use and sell in certain counties specified articles claimed by the vendor to be patented. The words “Given for a patent right” were not printed or written on the face of the notes as directed by the act of April 12, 1872 (Purdon’s Digest, 1173).
Under the facts shown, to enable the plaintiffs to recover, it was necessary for them to prove that they were holders without notice and for value before the notes matured. These were questions of fact, and were well submitted to the jury.
Judgment affirmed.